


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.5

ARCHER-DANIELS-MIDLAND COMPANY
AMENDED AND RESTATED 2002 INCENTIVE COMPENSATION PLAN


Article 1.  Establishment, Objectives, and Duration


1.1.           Establishment of the Plan.  Archer-Daniels-Midland Company, a
Delaware corporation (hereinafter referred to as the “Company”), hereby
establishes an incentive compensation plan to be known as the
“Archer-Daniels-Midland Company 2002 Incentive Compensation Plan” (hereinafter
referred to as the “Plan”), as set forth in this document.  The Plan permits the
grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Performance Shares, Performance Units, and Cash-Based
Awards.   The Plan became effective as of December 1, 2002 (the “Effective
Date”), and was amended and restated as of December 31, 2008.  The Plan shall
remain in effect as provided in Section 1.3 hereof.


1.2.           Objectives of the Plan.  The objectives of the Plan are to
optimize the profitability and growth of the Company through annual and
long-term incentives which are consistent with the Company’s goals and which
link the personal interests of Participants to those of the Company’s
Stockholders; to provide Participants with an incentive for excellence in
individual performance; and to promote teamwork among Participants.  The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of Participants who make significant
contributions to the Company’s success and to allow Participants to share in the
success of the Company.


1.3.           Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 hereof, and shall remain in effect, subject to
the right of the Board of Directors to amend or terminate the Plan at any time
pursuant to Article 15 hereof, until all Shares subject to it shall have been
distributed according to the Plan’s provisions.  However, in no event may an ISO
be granted under the Plan more than ten years after the Effective Date.


Article 2.  Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:


2.1.           “Affiliate” means an “affiliate” of the Company, within the
meaning of such term under Rule 12b-2 of the General Rules and Regulations of
the Exchange Act.


2.2.           “Award” means, individually or collectively, a grant under this
Plan of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Performance Shares, Performance Units, or a Cash-Based
Award.


2.3.           “Award Agreement” means an agreement entered into by the Company
and each Participant setting forth the terms and provisions applicable to an
Award granted under this Plan.


2.4.           “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.


2.5.           “Board” or “Board of Directors” means the Board of Directors of
the Company.


2.6.           “Cash-Based Award” means an Award granted to a Participant, as
described in Article 9 herein.


2.7           “Change of Control” means either:


 
(a)
A Person other than the Company or a Subsidiary of the Company acquires
Beneficial Ownership, directly or indirectly, of thirty-percent (30%) or more of
either (i) the then outstanding shares of Company common stock, or (ii) the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors (“Voting Securities”), provided that
the following will not constitute a Change of Control under this subsection (a):



 
(i)
Any acquisition directly from the Company (excluding any acquisition resulting
from the exercise of a conversion or exchange privilege with respect to
outstanding convertible or exchangeable securities unless such convertible or
exchangeable securities were acquired directly from the Company);



 
(ii)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or one or more of its Subsidiaries;



 
(iii)
Any acquisition by any corporation with respect to which, immediately following
such acquisition, more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then Beneficially Owned, directly or indirectly, by
all or substantially all of the persons who were the Beneficial Owners,
respectively, of the outstanding Company common stock and Voting Securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the outstanding
Company common stock and Voting Securities, as the case may be;



 
(b)
Approval by the stockholders of the Company of (i) the complete dissolution or
liquidation of the Company, or (ii) the sale or other disposition of all or
substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 60% of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then Beneficially
Owned, directly or indirectly, by all or substantially all of the persons who
were the Beneficial Owners, respectively, of the outstanding Company common
stock and Voting Securities immediately prior to such sale or other disposition
in substantially the same proportions as their ownership, immediately prior to
such sale or other disposition, of the outstanding Company common stock and
Voting Securities, as the case may be;



 
(c)
The consummation of a reorganization, merger or consolidation of the Company
(other than a merger or consolidation with a subsidiary of the Company) or a
statutory exchange of outstanding Voting Securities of the Company, unless
immediately following such reorganization, merger, consolidation or exchange,
all or substantially all of the persons who were the beneficial owners,
respectively, of the outstanding Company common stock and Voting Securities
immediately prior to such reorganization, merger, consolidation or exchange
Beneficially Own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger, consolidation or exchange in substantially the same
proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or exchange, of the outstanding Company common stock and
Voting Securities, as the case may be;



 
(d)
A majority of the members of the Board of Directors of the Company are not
Continuing Directors, with the term “Continuing Directors” meaning (i) the
members of the Board as of the Effective Date, and (ii) any individual who
becomes a member of the Board after such date whose election, or nomination for
election by the shareholders of the Company, was approved by the vote of at
least two-thirds of the then Continuing Directors, but excluding any individual
whose initial assumption of office as a director of the Company occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board; or



 
(e)
Adoption by the Board of a resolution to the effect that any Person has acquired
effective control of the business and affairs of the Company;



provided, however, that for purposes of Awards hereunder that are subject to the
provisions of Code Section 409A, no Change of Control shall be deemed to have
occurred upon an event described in (a), (b), (c), (d) or (e) that would have
the effect of changing the time or form of payment of such Award, unless such
event would also constitute a “change in control” under Code Section 409A
(regarding change in the ownership or effective control of a corporation, or a
change in the ownership of a substantial portion of the assets of a corporation)
and related guidance thereunder.


2.8.           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.


2.9.           “Committee” means the Compensation Committee of the Board of
Directors, which shall consist of two or more directors all of whom shall
satisfy the requirements for an “outside director” under Code Section 162(m)
and/or a “non-employee director” within the meaning of Rule 16b-3 of the
Exchange Act; provided, however, that as to any Section 162(m) Award, if any
member of the Compensation Committee shall not satisfy such “outside director”
requirements, “Committee” means a subcommittee (of two or more persons) of the
Compensation Committee consisting of all members thereof who satisfy such
“outside director” requirement.  Notwithstanding the foregoing, for purposes of
making and administering all Option grants made by an officer or officers of the
Company pursuant to the delegation provided for in paragraph 6.1 below, the
Committee shall consist of the officer or officers to whom such delegation has
been made, acting together or individually, unless otherwise specified by the
Board of Directors.


2.10.                      “Company” means Archer-Daniels-Midland Company, a
Delaware corporation, and any successor thereto as provided in Article 18
herein.


2.11.                      “Covered Employee” means a Participant who, in the
sole judgment of the Committee, may be treated as a “covered employee” under
Code Section 162(m) at the time income is recognized by such Participant in
connection with an Award that is intended to qualify for the Performance-Based
Exception.


2.12.                      “Date of Grant” shall mean the date on which an Award
under the Plan is approved by the Committee or such later effective date for
such Award as the Committee may specify.


2.13.                      “Disability” shall have the meaning set forth in the
Award Agreement, or if no definition is specified in the Award Agreement, it
shall have the meaning ascribed to such term in the Participant’s governing
long-term disability plan; provided that, if no such plan exists and no
definition is specified in the Award Agreement, it shall mean the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.


2.14.                      “Effective Date” shall have the meaning ascribed to
such term in Section 1.1 hereof.


2.15.                      “Employee” means any person who is an employee of the
Company, any Affiliate or any Subsidiary; provided, however, that with respect
to ISOs, “Employee” means any person who is considered an employee of the
Company or any Subsidiary for purposes of Treasury Regulation Section
1.421-7(h).


2.16.                      “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.


2.17.                      “Fair Market Value” on any date shall be determined
on the basis of the closing sale price on the trading date immediately prior to
such date on the principal securities exchange on which the Shares are traded
or, if there is no such sale on the relevant date, then on the last previous day
on which a sale was reported.


2.18.                      “Freestanding SAR” means a SAR that is granted
independently of any Options, as described in Article 7 herein.


2.19.                      “Incentive Stock Option” or “ISO” means an option to
purchase Shares granted under Article 6 herein and which is designated as an
Incentive Stock Option and which is intended to meet the requirements of Code
Section 422.


2.20.                      “Nonqualified Stock Option” or “NQSO” means an option
to purchase Shares granted under Article 6 herein and which is not intended to
meet the requirements of Code Section 422.


2.21.                      “Option” means an Incentive Stock Option or a
Nonqualified Stock Option, as described in Article 6 herein.


2.22.                      “Option Price” means the price at which a Share may
be purchased by a Participant pursuant to an Option.


2.23.                      “Participant” means an Employee who has been selected
to receive an Award or who has outstanding an Award granted under the Plan.


2.24.                      “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitations of Code
Section 162(m).


2.25.                      “Performance Share” means an Award granted to a
Participant, as described in Article 9 herein.


2.26.                      “Performance Unit” means an Award granted to a
Participant, as described in Article 9 herein.


2.27.                      “Period of Restriction” means the period during which
the transfer of Shares of Restricted Stock is limited in some way and the Shares
are subject to a risk of forfeiture, as provided in Article 8 herein.


2.28.                      “Person” shall have the meaning ascribed to such term
in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.


2.29.                      “Restricted Stock” means an Award granted to a
Participant pursuant to Article 8 herein.


2.30.                      “Retirement” shall mean any termination of employment
at or after age sixty-five (65), or at or after age fifty-five (55) with ten
(10) or more years of continuous service as defined under the ADM Retirement
Plan.


2.31.                      “Section 162(m) Award” means an Award to a Covered
Employee intended to qualify for the Performance-Based Exception.


2.32.                      “Shares” means the shares of common stock of the
Company, without par value.


2.33.                      “Stock Appreciation Right” or “SAR” means an Award,
granted alone or in connection with a related Option, designated as a SAR,
pursuant to the terms of Article 7 herein.


2.34.                      “Subsidiary” means any corporation, partnership,
joint venture, or other entity in which the Company has a majority voting
interest; provided, however, that with respect to ISOs, the term “Subsidiary”
shall include only an entity that qualifies under Code Section 424(f) as a
“subsidiary corporation” with respect to the Company.


2.35.                      “Tandem SAR” means a SAR that is granted in
connection with a related Option pursuant to Article 7 herein, the exercise of
which shall require forfeiture of the right to purchase a Share under the
related Option (with a similar cancellation of the Tandem SAR when a Share is
purchased under the Option).


Article 3.  Administration


3.1.           Committee Members.  The Plan shall be administered by the
Committee.  The members of the Committee shall be appointed by and serve at the
pleasure of the Board.  The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan.  No member of the Committee shall be liable for any
action or determination made in good faith by the Committee with respect to the
Plan or any Award thereunder.


3.2.            Discretionary Authority.  Subject to the express limitations of
the Plan, the Committee shall have authority in its discretion to determine the
Employees to whom, and the time or times at which, Awards may be granted, the
number of Shares, units or other rights subject to each Award, the Option Price
or purchase price of an Award (if any), the time or times at which an Award will
become vested, exercisable or payable, the performance measure, performance
goals and other conditions of an Award, the duration of the Award, and all other
terms of an Award.  The Committee shall also have discretionary authority to
interpret the Plan, to make all factual determinations under the Plan, and to
make all other determinations necessary or advisable for Plan
administration.  The Committee may prescribe, amend, and rescind rules and
regulations relating to the Plan.  All interpretations, determinations, and
actions by the Committee shall be final, conclusive, and binding upon all
parties.


3.3.            Action by the Committee.  A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and the
act of a majority of the members present at any meeting at which a quorum is
present or the act approved in writing by a majority of all the members of the
Committee shall be the act of the Committee.  In the performance of their duties
under this Plan, the Committee members shall be entitled to rely upon
information and advice furnished by the Company’s officers, employees,
accountants or counsel, or any executive compensation consultant or other
professional retained by the Company or the Committee to assist in the
administration of this Plan.


Article 4.  Shares Subject to the Plan and Maximum Awards


4.1.           Number of Shares Available for Grants.  Subject to adjustment as
provided in Section 4.2 herein, the number of Shares hereby reserved for
issuance to Participants under the Plan shall be twenty-five million
(25,000,000), no
more than ten million (10,000,000) of which may be granted in the form of
Restricted Stock.  The Shares to be delivered under the Plan will be made
available from authorized but unissued Shares or issued Shares that are held in
the Company’s treasury.  To the extent that any Award payable in Shares is
forfeited, cancelled, returned to the Company for failure to satisfy vesting
requirements or upon the occurrence of other forfeiture events, or otherwise
terminates without payment being made thereunder, Shares covered thereby will no
longer be charged against the foregoing maximum Share limitations and may again
be made subject to Awards under the Plan pursuant to such limitations.  If a
Tandem SAR is granted, then the Tandem SAR and the related Option shall be
counted as covering only the number of Shares subject to the related Option for
purposes of applying the limitations of this Section 4.1.


Subject to adjustments as provided in Section 4.2 herein, the following rules
shall apply to grants of such Awards under the Plan:


 
(a)
Stock Options:  The maximum aggregate number of Shares that may be covered by
Stock Options, pursuant to Awards granted in any one fiscal year to any one
single Participant, shall be one million (1,000,000).



 
(b)
SARs:  The maximum aggregate number of Shares that may be covered by Stock
Appreciation Rights, pursuant to Awards granted in any one fiscal year to any
one single Participant, shall be one million (1,000,000).



 
(c)
Restricted Stock:  The maximum aggregate number of Shares that may be covered by
Awards of Restricted Stock granted in any one fiscal year to any Participant
shall be Five Hundred Thousand (500,000).



 
(d)
Performance Shares:  The maximum aggregate number of Shares that may be covered
by Awards of Performance Shares granted in any one fiscal year to any
Participant shall be Five Hundred Thousand (500,000).



 
(e)
Performance Units:  The maximum aggregate payout (determined as of the end of
the applicable performance period) with respect to Performance Units granted in
any one fiscal year to any one Participant shall be Two Million Dollars
($2,000,000).



 
(f)
Cash-Based Awards:  The maximum aggregate payout (determined as of the end of
the applicable performance period) with respect to Cash-Based Awards granted in
any one fiscal year to any one Participant shall be Two Million Dollars
($2,000,000).



4.2.           Adjustments in Shares.


 
(a)
Equity Restructurings.  In the event of any equity restructuring, the Committee
shall make such equitable adjustments with respect to the Plan and Awards
thereunder as the Committee may deem appropriate to reflect the occurrence of
such equity restructuring, including adjustments to (i) the aggregate number and
kind of Shares or other securities that may be issued under the Plan (ii) the
Award limits set forth in Section 4.1, and (iii) the number and kind of Shares
or other securities subject to outstanding Awards and, if applicable, the Option
Price or base price of outstanding Awards.



An “equity restructuring” for this purpose means a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that causes a change in the per share value of the Shares underlying
outstanding Awards.


 
(b)
Other Events.  In the event of any other change in corporate capitalization,
which may include a merger, consolidation, any reorganization (whether or not
such reorganization comes within the definition of such term in Code Section
368), or any partial or complete liquidation of the Company to the extent such
events do not constitute equity restructurings, and subject to Article 19, the
Committee may, in its sole discretion, make such equitable adjustments described
in Section 4.2(a) as determined to be appropriate and equitable by the Committee
to prevent dilution or enlargement of benefits.



 
Any adjustment made pursuant to this Section 4.2 shall be conclusive and binding
for all purposes of the Plan.  Unless otherwise determined by the Committee, the
number of shares subject to an Award shall always be a whole
number.  Notwithstanding the foregoing, no adjustment made pursuant to this
Section 4.2 shall be authorized to the extent that it would be inconsistent with
a Section 162(m) Award’s meeting the requirements of Code Section 162(m) or
cause an Award to be subject to adverse tax consequences under Code Section
409A.



Article 5.  Eligibility and Participation


5.1.           Eligibility.  Persons eligible to participate in this Plan
include all Employees.


5.2.            Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award.


5.3            Award Agreements.  Each Award will be evidenced by an Award
Agreement setting forth the terms, conditions and restrictions, as determined by
the Committee, which will apply to such Award, in addition to the terms and
conditions specified in this Plan.  Acceleration of the vesting or
exercisability schedule of an Award and of the expiration of the applicable term
of the Award is permitted upon such terms and conditions as shall be set forth
in the Award Agreement, which may include acceleration resulting from the
occurrence of a Change of Control.


Article 6.  Stock Options


6.1.           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee and such officer or officers of the Company who have been delegated
the authority to grant and administer Options by the Board of
Directors.  Notwithstanding the foregoing, officers delegated the authority to
grant Options pursuant to this Plan shall not have authority to grant Options to
themselves or to any employee of the Company who is subject to the requirements
of Section 16 of the Exchange Act.


6.2.            Award Agreement.  Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the duration of the Option,
the number of Shares to which the Option pertains, provisions for vesting and
exercisability, and such other provisions as the Committee shall determine.  The
Award Agreement also shall specify whether the Option is intended to be an ISO
or a NQSO.


6.3.            Option Price.  The Option Price for each grant of an Option
under this Plan shall be at least equal to one hundred percent (100%) of the
Fair Market Value of a Share on the Date of Grant.


6.4.            Duration of Options.  Each Option granted to a Participant shall
expire at such time as the Committee shall determine at the time of grant;
provided, however, that no Option shall be exercisable later than one day prior
to the tenth (10th) anniversary date of its grant.


6.5.            Exercise of Options.  Options granted under this Article 6 shall
be exercisable at such times and be subject to such restrictions and conditions
as the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.  Notwithstanding the foregoing, the
Committee may at any time, or upon the occurrence of any events specified by the
Committee in an Award Agreement, accelerate a Participant’s right to exercise an
Option.


6.6.            Payment.  Options granted under this Article 6 shall be
exercised by the delivery of a written notice of exercise to the Company,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.  The Option Price upon
exercise of any Option shall be payable to the Company in full either:  (a) in
cash or its equivalent, or (b) by tendering, either by actual delivery of Shares
or by attestation, previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Option Price, or (c) by a
combination of (a) and (b).  The Committee also may allow payment of the Option
Price in the form of an authorization to the Company to withhold from the total
number of Shares as to which the Option is being exercised the number of Shares
having a Fair Market Value on the date of exercise equal to the aggregate Option
Price for the total number of Shares as to which the Option is being exercised,
an irrevocable authorization to a third party with which the Participant has a
brokerage or similar relationship to sell the Shares (or a sufficient portion of
such Shares) acquired upon the exercise of the Option and remit to the Company a
portion of the sale proceeds sufficient to pay the entire Option Price to the
Company, or by any other means which the Committee determines to be consistent
with the Plan’s purpose and applicable law.  Subject to any governing rules or
regulations, as soon as practicable after receipt of a written notification of
exercise and full payment, the Company shall deliver to the Participant, in the
Participant’s name, Share certificates in an appropriate amount based upon the
number of Shares purchased under the Option(s).


6.7.            Additional Rules for Incentive Stock Options.


 
(a)
No ISO shall be granted to a Participant as a result of which the aggregate Fair
Market Value (determined as of the Date of the Grant) of the stock with respect
to which ISOs are exercisable for the first time in any calendar year under the
Plan and any other stock option plans of the Company, any Subsidiary, or any
parent corporation, would exceed the maximum amount permitted under Code
Section 422(d).  This limitation shall be applied by taking Options into account
in the order in which granted.



 
(b)
If Shares acquired by exercise of an ISO are disposed of within two years
following the Date of Grant or one year following the transfer of such Shares to
the Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Committee may reasonably require.



 
(c)
Any ISO granted hereunder shall contain such additional terms and conditions,
not inconsistent with the terms of this Plan, as are deemed necessary or
desirable by the Committee, which terms, together with the terms of this Plan,
shall be intended and interpreted to cause such ISO to qualify as an “incentive
stock option” under Code Section 422.  Such terms shall include, if applicable,
limitations on ISOs granted to ten-percent owners of the Company.  An Award
Agreement for an ISO may provide that such Option shall be treated as a NQSO to
the extent that certain requirements applicable to “incentive stock options”
under the Code shall not be satisfied.



6.8.           Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.


6.9.            Termination of Employment.  The Participant shall have the right
to exercise the vested portion of an Option only while such Participant is an
Employee, or within three months after such Participant ceases to be an
Employee; provided, however, that in the event the employment of the Participant
is terminated on account of the Participant’s death, the Participant’s personal
representatives, heirs or legatees shall have the right to exercise the vested
portion of any Option held by the Participant at the time of his or her death
for one year following the date of death.


6.10.        Nontransferability of Options.


 
(a)
Incentive Stock Options.  No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.



 
(b)
Nonqualified Stock Options.  Except as otherwise provided in a Participant’s
Award Agreement in accordance with the terms provided below, no NQSO granted
under this Article 6 may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined in
the Code or Title 1 of the Employee Retirement Income Security Act or the rules
thereunder.  No NQSOs granted to a Participant under this Article 6 shall be
exercisable during his or her lifetime by anyone other than such
Participant.  Notwithstanding the foregoing, an Award Agreement for a NQSO may
provide that the Participant shall be permitted, during his or her lifetime and
subject to the prior approval of the Committee at the time of proposed transfer,
to transfer all or part of the Option to a member or members of his or her
immediate family (as defined in the Award Agreement in a manner consistent with
the requirements for the Form S-8 registration statement) or to one or more
trusts for the benefit of such family members or partnerships in which such
family members are the only partners.  Any such transfer shall be subject to the
condition that it is made by the Participant for estate planning, tax planning,
or donative purposes, and no consideration (other than interests in
family-related entities to which the transfer is made) is received by the
Participant therefore.  The transfer of a NQSO may be subject to such other
terms and conditions as the Committee may in its discretion impose from time to
time, including a condition that the portion of the Option to be transferred be
vested and exercisable by the Participant at the time of the
transfer.  Subsequent transfers of an Option shall be prohibited other than by
will or the laws of descent and distribution upon the death of the transferee.



Article 7.  Stock Appreciation Rights


7.1.           Grant of SARs.  Subject to the terms and conditions of the Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee.  The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SAR.  The Committee shall have
complete discretion in determining the
number of SARs granted to each Participant (subject to Article 4 herein) and,
consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs.  The base price of a Freestanding SAR shall
equal the Fair Market Value of a Share on the Date of Grant of the SAR.  The
base price of Tandem SARs shall equal the Option Price of the related Option.


7.2.            Exercise of Tandem SARs.  Tandem SARs may be exercised for all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option.  A Tandem SAR
may be exercised only with respect to Shares for which its related Option is
then exercisable.  Notwithstanding any other provision of this Plan to the
contrary, with respect to a Tandem SAR granted in connection with an
ISO:  (i) the Tandem SAR will expire no later than the expiration of the
underlying ISO; (ii) the value of the payout with respect to the Tandem SAR may
be for no more than one hundred percent (100%) of the difference between the
Option Price of the underlying ISO and the Fair Market Value of the Shares
subject to the underlying ISO at the time the Tandem SAR is exercised; and
(iii) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the ISO exceeds the Option Price of the ISO.


7.3.            Exercise of Freestanding SARs.  Freestanding SARs may be
exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon them.


7.4.            SAR Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the base price, the term of the SAR, and such other
provisions as the Committee shall determine.


7.5.            Term of SARs.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years.


7.6.            Payment of SAR Amount.  Upon exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:  (i) the difference between the Fair Market Value of a Share on the
date of exercise over the base price; by (ii) the number of Shares with respect
to which the SAR is exercised.  At the discretion of the Committee, the payment
upon SAR exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.  The Committee’s determination regarding the form of SAR
payout shall be set forth in the Award Agreement pertaining to the grant of the
SAR.


7.7.            Termination of Employment.  The Participant shall have the right
to exercise the vested portion of a SAR only while such Participant is an
Employee, or within three months after such Participant ceases to be an
Employee; provided, however, that in the event the employment of the Participant
is terminated on account of the Participant’s death, the Participant’s personal
representatives, heirs or legatees shall have the right to exercise the vested
portion of any SAR held by the Participant at the time of his or her death for
one year following the date of death.


7.8.            Nontransferability of SARs.  Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, except as
otherwise provided in a Participant’s Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.


Article 8.  Restricted Stock


8.1.           Grant of Restricted Stock.  Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant Shares
of Restricted Stock to Participants in such amounts as the Committee shall
determine.


8.2.            Restricted Stock Agreement.  Each Restricted Stock grant shall
be evidenced by a Restricted Stock Award Agreement that shall specify the
Period(s) of Restriction, the number of Shares of Restricted Stock granted, and
such other provisions as the Committee shall determine.


8.3.            Transferability.  Except as provided in this Article 8, the
Shares of Restricted Stock granted herein may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction established by the Committee and specified in the
Restricted Stock Award Agreement.  The end of such Period of Restriction may be
conditioned upon the satisfaction of such conditions as are specified by the
Committee in its sole discretion and set forth in the Restricted Stock Award
Agreement.  All rights with respect to the Restricted Stock granted to a
Participant under the Plan shall be available during his or her lifetime only to
such Participant.


8.4.            Other Restrictions.  The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the continued employment of the Participant, the
achievement of specific performance goals (Company-wide, divisional, and/or
individual), time-based restrictions on vesting following the attainment of the
performance goals, and/or restrictions under applicable federal or state
securities laws.  Until such time as all conditions and/or restrictions
applicable to Shares of Restricted Stock have been satisfied and the Shares vest
at the end of the applicable Period of Restriction, they shall be evidenced by a
certificate deposited with the Company or its designee, or by a book-entry
notation on the records of the Company’s transfer agent.  Except as otherwise
provided in this Article 8, Shares of Restricted Stock covered by a Restricted
Stock grant made under the Plan shall become freely transferable by the
Participant after the last day of the applicable Period of Restriction.


8.5.            Voting Rights.  Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction.


8.6.            Cash Dividends.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder shall be credited with
regular cash dividends paid with respect to the underlying Shares while they are
so held.  The Committee may apply any restrictions on the Participant’s receipt
of the dividends that the Committee deems appropriate.   Without limiting the
generality of the foregoing, if the grant or vesting of Shares of Restricted
Stock is intended to be a Section 162(m) Award, the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to such Shares of Restricted Stock, such that the dividends and/or the
Shares of Restricted Stock maintain eligibility for the Performance-Based
Exception.


8.7.            Termination of Employment.  Each Restricted Stock Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive unvested Shares of Restricted Stock following termination of
the Participant’s employment with the Company.  Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.


8.8.            Section 83(b) Election.  If a Participant makes an election
pursuant to Code Section 83(b) with respect to a Restricted Stock Award, the
Participant shall be required to promptly file a copy of such election with the
Company.


Article 9.  Performance Units, Performance Shares, and Cash-Based Awards


9.1.           Grant of Performance Units/ Shares and Cash-Based
Awards.  Subject to the terms of the Plan, Performance Units, Performance
Shares, and/or Cash-Based Awards may be granted to Participants in such amounts
and upon such terms, and at any time and from time to time, as shall be
determined by the Committee.


9.2.            Value of Performance Units/ Shares and Cash-Based Awards.  At
the time Performance Units, Performance Shares, and/or Cash-Based Awards are
granted, the Committee shall determine, in its sole discretion, one or more
performance periods (the “Performance Periods”) and the performance goals to be
achieved during the applicable Performance Periods, as well as such other
restrictions and conditions as the Committee deems appropriate.  Performance
goals for Performance Units, Performance Shares, and/or Cash-Based Awards shall
be set using the performance measures set forth in Section 10.  In the case of
Performance Units, the Committee shall also determine a target unit value or a
range of unit values for each Award.  Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Date of
Grant.  Each Cash-Based Award shall have such value as may be determined by the
Committee.


9.3.            Earning of Performance Units/ Shares and Cash-Based
Awards.  Subject to the terms of this Plan, after each applicable Performance
Period has ended, the Committee shall determine the extent to which performance
goals have been attained or a degree of achievement between minimum and maximum
levels with respect to Awards of Performance Units/ Shares and Cash-Based Awards
in order to establish the level of payment to be made, if any, and shall certify
the results in writing prior to payment of an Award.


9.4.            Form and Timing of Payment of Performance Units/ Shares and
Cash-Based Awards.  Payment of earned Performance Units/ Shares and Cash-Based
Awards shall be made in a single lump sum following the close of the applicable
Performance Period.  Subject to the terms of this Plan, the Committee, in its
sole discretion, may pay earned Performance Units/ Shares and Cash-Based Awards
in the form of cash or in Shares (or in a combination thereof) which have an
aggregate Fair Market Value determined as of the end of the applicable
Performance Period equal to the value of the earned Performance Units/ Shares
and Cash-Based Awards.  Such Shares may be granted subject to any restrictions
deemed appropriate by the Committee.  The determination of the Committee with
respect to the form and timing of payout of such Awards shall be set forth in
the Award Agreement pertaining to the grant of the Award.


9.5.            Compliance with Code Section 162(m).  In the case of Performance
Units, Performance Shares, and/or
Cash-Based Awards granted to Covered Employees that are intended to be
Section 162(m) Awards, the Committee shall make all determinations necessary to
establish the terms of such Section 162(m) Awards within 90 days of the
beginning of the applicable Performance Period (or such other time period
required under Code Section 162(m)), including, without limitation, the
designation of the Covered Employees to whom such Section 162(m) Awards are
made, the performance measures applicable to the Awards and the performance
goals that relate to such measures, and the dollar amounts or number of Shares
payable upon achieving the applicable performance goals.  As and to the extent
required by Code Section 162(m), the provisions of such Section 162(m) Awards
must state, in terms of an objective formula or standard, the method of
computing the amount of compensation payable to the Covered Employee, and must
preclude discretion to increase the amount of compensation payable under the
Award (but may permit discretionary decreases in the amount of compensation
payable.)


9.6.            Termination of Employment Due to Death, Disability, or
Retirement.  Unless determined otherwise by the Committee and set forth in the
Participant’s Award Agreement, and except in the case of Section 162(m) Awards,
in the event the employment of a Participant is terminated by reason of death,
Disability, or Retirement during a Performance Period, the Participant shall
receive a pro-rata payout of the Performance Units/ Shares or Cash-Based Awards
based on the applicable performance goals which have been achieved for such
Awards, if any, as determined by the Committee.  Payment of earned Performance
Units/ Shares or Cash-Based Awards shall be made at a time specified by the
Committee in its sole discretion and set forth in the Participant’s Award
Agreement.  With respect to any Performance Units/ Shares or Cash-Based Awards
that were intended to be Section 162(m) Awards, in the event the employment of a
Participant is terminated by reason of death or Disability, the Committee may
waive the requirement under such Awards held by the Participant that one or more
performance goals be achieved as a condition of any payment under such Awards;
provided, however, that if any such Award is paid under such circumstances prior
to the attainment of the applicable performance goals, the Award will no longer
qualify for the Performance-Based Exception.


9.7.            Termination of Employment for Other Reasons.   In the event that
a Participant’s employment terminates for any reason other than those reasons
set forth in Section 9.6 herein, all Performance Units/ Shares and Cash-Based
Awards shall be forfeited by the Participant to the Company unless determined
otherwise by the Committee, as set forth in the Participant’s Award Agreement.


9.8.            Nontransferability.  Except as otherwise provided in a
Participant’s Award Agreement, Performance Units/ Shares and Cash-Based Awards
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  Further, except as otherwise provided in a Participant’s Award
Agreement, a Participant’s rights under the Plan shall be exercisable during the
Participant’s lifetime only by the Participant.


Article 10.  Performance Measures


The performance measure(s) that may be used for purposes of determining the
degree of payout and/or vesting with respect to Section 162(m) Awards shall be
chosen from among the following (these performance measures may be applied on an
absolute or comparative basis, and may be applied to the Company, any Subsidiary
or Affiliate, or any division or business unit thereof):


 
(a)
Earnings per share;



 
(b)
Net income (before or after taxes);



 
(c)
Return on assets or return on equity;



 
(d)
Cash flow return on investments, which equals net cash flows divided by owners
equity;



 
(e)
Earnings before or after taxes;



 
(f)
Gross revenues; and



 
(g)
Share price (including, but not limited to, growth measures and total
stockholder return).



In the case of Awards that are not Section 162(m) Awards, the Committee shall
designate performance measures from among the foregoing or such other business
criteria as it shall determine in its sole discretion.  If there shall occur an
event described in Section 4.2, the Committee shall have the discretion to
adjust the performance targets or goals applicable to any outstanding Awards;
provided, however, that in the case of a Section 162(m) Award, no such
adjustment may be made that would cause such Award to fail to satisfy the
Performance-Based Exception.


Article 11.  Forfeiture Conditions


The Committee may provide in an Award Agreement for conditions of forfeiture of
a Participant’s rights with respect to such Award in the event of:  (i) the
termination of employment of the Participant for “cause” (as defined in an Award
Agreement), (ii) the Participant’s breach of such restrictive covenants (e.g.,
non-competition and confidentiality restrictions) as may apply to the
Participant, or (iii) the Participant’s having engaged in an activity that is
detrimental to the Company (including, without limitation, criminal activity or
accepting employment with a competitor of the Company).  Such conditions of
forfeiture may include, in the discretion of the Committee, (a) suspension or
cancellation of the Participant’s right to exercise an Option or SAR (whether or
not then otherwise exercisable), (b) suspension or cancellation of the
Participant’s pending right to receive an issuance of Shares or cash payment in
settlement of any Award, (c) the forfeiture of any Shares of Restricted Stock
held by the Participant or (d) following the issuance of Shares or payment of
cash upon exercise, vesting or payment of an Award, either (1) cancellation of
the Shares so issued (and repayment to the Participant of the full purchase
price, if any, paid for such shares) or (2) requiring the Participant to pay to
the Company in cash an amount equal to the gain realized by the Participant from
such Award (measured by the value (on the date of receipt) of any property
and/or amount of cash received by the Participant under the Award, to the extent
in excess of any amount paid by the Participant).  The Company may deduct from
any amounts the Company may owe a Participant from time to time any amounts the
Participant may owe the Company under this Article 11 and any related Award
Agreements.


Article 12.  Beneficiary Designation


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.


Article 13.  Deferrals


The Committee may permit (upon timely election by the Participant) or require a
Participant to defer such Participant’s receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant by virtue of
the exercise of an Option or SAR, the lapse or waiver of restrictions with
respect to Restricted Stock, or the satisfaction of any requirements or goals
with respect to Performance Units/ Shares.  If any such deferral election is
required or permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals in a manner consistent with Code
Section 409A and the regulations thereunder.


Article 14.  Rights of Employees


14.1.                      Employment.  Nothing in the Plan shall interfere with
or limit in any way the right of the Company or any affiliate to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Affiliate.


14.2.                      Participation.  No Employee shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.


14.3                Shareholders.  A Participant shall have no rights as a
shareholder with respect to any Shares covered by an Award until the date the
Participant becomes the holder of record of the Shares, if any, to which the
Award relates.


Article 15.  Amendment, Modification, and Termination


15.1.                      Amendment, Modification, and Termination.  Subject to
the terms of the Plan, the Board may at any time and from time to time, alter,
amend, suspend or terminate the Plan in whole or in part; provided, however,
that no amendment or modification of the Plan shall be effective without the
consent of the Company’s stockholders that would (i) change the class of persons
eligible to participate under the Plan, (ii) increase the number of Shares
reserved for issuance under the Plan or the maximum number of shares subject to
Awards under Article 4, hereof, or (iii) allow the grant of Options at an
exercise price below Fair Market Value.  In addition, the Board may seek the
approval of any amendment or modification by the Company’s stockholders to the
extent it deems necessary or advisable in its sole discretion for purposes
of compliance with Code Section 162(m) or Code Section 422, the listing
requirements of the New York Stock Exchange or for any other purpose.  No
amendment or modification of the Plan shall adversely affect any Award
theretofore granted without the consent of the Participant.
 
15.2.                      Adjustment of Awards Upon the Occurrence of Certain
Unusual or Nonrecurring Events.   The Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.2 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan; provided that
no such adjustment shall be authorized to the extent that it would be
inconsistent with a Section 162(m) Award’s meeting the requirements of Code
Section 162(m), or cause an Award to be subject to adverse tax consequences
under Code Section 409A; and provided further that the Committee’s discretion
shall be limited by the provisions of Section 4.2 pertaining to equitable
adjustments in connection with equity restructurings.
 
15.3.                      Compliance with Code Section 162(m).  The Committee
shall have the discretion to grant Awards under the Plan which are
Section 162(m) Awards and Awards which are not Section 162(m)
Awards.  Section 162(m) Awards granted under the Plan shall comply with the
Performance-Based Exception from the tax deductibility limitations of Code
Section 162(m).


15.4.                      Compliance with Code Section 409A.
 
 


 
(a)
Timing of Payment to a Specified Employee.  If any amount shall be payable with
respect to any Award hereunder as a result of a Participant’s “separation from
service” at such time as the Participant is a “specified employee” and such
amount is subject to the provisions of Code Section 409A, then notwithstanding
any other provision of this Plan, no payment shall be made, except as permitted
under Code Section 409A, prior to the first day of the seventh (7th) calendar
month beginning after the Participant’s separation from service (or the date of
his or her earlier death). The Company may adopt a specified employee policy
that will apply to identify the specified employees for all deferred
compensation plans subject to Code Section 409A; otherwise, specified employees
will be identified using the default standards contained in the regulations
under Code Section 409A.



 
(b)
Separation from Service.  If any amount shall be payable with respect to any
Award hereunder as a result of a Participant’s termination of employment or
other service and such amount is subject to the provisions of Code Section 409A,
then notwithstanding any other provision of this Plan, a termination of
employment or other service will be deemed to have occurred only at such time as
the Participant has experienced a “separation from service” as such term is
defined for purposes of Code Section 409A.


Article 16.  Withholding


16.1.                      Tax Withholding.  The Company shall have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan.


16.2.                      Share Withholding.  With respect to withholding
required upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock, or upon any other taxable event arising as a result of Awards
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction.  All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


Article 17.  Indemnification


Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under or in
connection with the Plan and against and from any and all amounts paid by him or
her in settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgement in any such action, suit, or proceeding against
him or her, provided he or she shall give the Company an opportunity, at its own
expense, to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.


Article 18.  Successors


All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company.


Article 19.  Fundamental Change


In the event of a proposed dissolution or liquidation of the Company, a proposed
sale of substantially all of the assets of the Company, a proposed merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a proposed statutory share
exchange involving capital stock of the Company (any of the foregoing referred
to as a “Fundamental Change”), the Committee may, but shall not be obligated to
do any of the following:


 
(a)
Replacement of Options or SARs.  If the Fundamental Change is a merger or
consolidation or statutory share exchange, the Committee may make appropriate
provision for the protection of the outstanding Options and SARs by the
substitution of options, stock appreciation rights and appropriate voting common
stock of the corporation surviving any merger or consolidation or, if
appropriate, the parent corporation of the Company or such surviving
corporation, in lieu of Options, SARs and capital stock of the Company.



 
(b)
Cancellation of Options or SARs.  At least 30 days prior to the occurrence of
the Fundamental Change, declare, and provide written notice to each holder of an
Option or SAR of the declaration, that each outstanding Option and SAR, whether
or not then exercisable, shall be canceled at the time of, or immediately prior
to the occurrence of the Fundamental Change in exchange for payment to each
holder of an Option or SAR, within ten days after the Fundamental Change, of
cash equal to the product of (i) the amount, if any, by which the Event Proceeds
per Share (as defined below) exceeds, in the case of an Option, the Option Price
per share of such Option or, in the case of a SAR, the base price per share as
of the date of grant, and (ii) the number of Shares subject to such Option or
SAR.  At the time of such a declaration, each SAR and each Option shall
immediately become exercisable in full and each person holding an Option or a
SAR shall have the right, during the period preceding the time of cancellation
of the Option or SAR, to exercise the Option as to all or any part of the Shares
covered thereby or the SAR in whole or in part, as the case may be.  If such a
declaration occurs, each outstanding Option and SAR that has not been exercised
prior to the Fundamental Change shall be canceled at the time of, or immediately
prior to, the Fundamental Change.  No person holding an Option or a SAR shall be
entitled to any payment under this Article 19 if the scheduled term of such
Option or SAR expires before the Fundamental Change, or if such payment would be
an impermissible acceleration under, or would fail to comply with, the
applicable requirements of Code Section 409A and the regulations
thereunder.  For purposes of this Article 19, “Event Proceeds per Share” shall
mean the cash plus the fair market value, as determined in good faith by the
Committee, of the non-cash consideration to be received for each Share by the
shareholders of the Company upon the occurrence of the Fundamental Change.



Article 20.  Legal Construction


20.1.                      Severability.  In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


20.2.                      Requirements of Law.  The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.



--------------------------------------------------------------------------------


20.3.                      Securities Law Compliance.  With respect to
Participants subject to Section 16 of the Exchange Act, transactions under this
Plan are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.  If any provision of this Plan or of any
Award Agreement would otherwise frustrate or conflict with the intent expressed
in the preceding sentence, that provision to the extent possible shall be
interpreted and deemed amended in the manner determined by the Committee so as
to avoid the conflict.  To the extent of any remaining irreconcilable conflict
with this intent, the provision shall be deemed void as applicable to
Participants who are then subject to Section 16 of the Exchange Act.  In
addition, no Shares will be issued or transferred pursuant to an Award unless
and until all then applicable requirements imposed by federal and state
securities and other laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any stock exchanges upon which the Shares may be
listed, have been fully met.  As a condition precedent to the issuance of Shares
pursuant to the grant or exercise of an Award, the Company may require the
Participant to
take any reasonable action to meet such requirements.  The Committee may impose
such conditions on any Shares issuable under the Plan as it may deem advisable,
including, without limitation, restrictions under the Securities Act of 1933, as
amended, under the requirements of any stock exchange upon which such Shares of
the same class are then listed, and under any blue sky or other securities laws
applicable to such Shares.


20.4.                      Governing Law.  To the extent not preempted by
federal law, the Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the state of Illinois.




fb.us.2814663.04


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
